Citation Nr: 0735420	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure; and if so, 
whether service connection is warranted.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus, type 
II.   

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus, type 
II.  

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, claimed as 
secondary to diabetes mellitus, type II.  

6.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, claimed as 
secondary to diabetes mellitus, type II.   


7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.   

The Board notes that although the RO reopened the claim for 
service connection for diabetes mellitus, type II, claimed as 
due to herbicide exposure in the June 2004 decision, in 
Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme 
in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for 
the Board to consider new and material issues regardless of 
the RO's actions.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the diabetes mellitus, type II 
claim.

In September 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted three lay statements from family 
members, each stating that the veteran was their sibling and 
that they had no history of diabetes, including themselves or 
their parents.  This evidence has not yet been considered by 
the agency of original jurisdiction (AOJ) and the veteran 
specifically did not waive AOJ review of this evidence.  
Under these circumstances, the Board would normally have no 
recourse but to remand the case for RO initial consideration 
of additional evidence.  However, as the decision to reopen 
the claim for service connection for diabetes mellitus, type 
II, represents a full grant of that stage of the claim being 
addressed, and as the RO has already decided that there is 
evidence to reopen the claim, remanding that claim for RO 
initial consideration of evidence would serve no useful 
purpose, but would cause needless delay.  The reopened 
service connection claim will be remanded, and the RO will 
have the opportunity to review the evidence at that time 
without harm to the veteran.  38 C.F.R. §§ 19.9; 20.1304(c) 
(2007).

The Board's decision reopening the appellant's claim for 
service connection for diabetes mellitus, type II, claimed as 
due to herbicide exposure, is set forth below.  The reopened 
claim and the remaining claims on appeal are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

FINDINGS OF FACT

1.  In August 2002, the RO denied service connection for 
diabetes mellitus, type II, claimed as due to herbicide 
exposure; although the RO notified the veteran of the denial 
by letter the same month, he did not initiate an appeal.

2.  Additional evidence associated with the claims file since 
the RO's August 2002 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for diabetes mellitus, type II, claimed as 
due to herbicide exposure.


CONCLUSION OF LAW

1.  The August 2002 RO decision denying service connection 
for diabetes mellitus, type II, claimed as due to herbicide 
exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  Since the August 2002 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

As indicated above, the RO had previously considered and 
denied the veteran's claim for service connection for 
diabetes mellitus, type II, claimed as due to herbicide 
exposure in an August 2002 rating decision.  As the veteran 
did not appeal that decision, it is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  The veteran sought to reopen his claim 
for service connection for diabetes mellitus, type II, 
claimed as due to herbicide exposure in January 2004.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) (2007) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the August 2002 RO 
decision that denied the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the August 2002 rating decision, there was no 
medical evidence that the veteran had a clinical diagnosis of 
diabetes mellitus, type II, and neither the veteran's service 
records nor evidence provided by the veteran confirmed that 
he served in the Republic of Vietnam or was exposed to 
herbicides during some other military experience.  The 
evidence of record included the veteran's service medical 
records, service personnel records, and VA medical center 
(VAMC) records from St. Louis, Missouri, dated from January 
2001 to April 2002 and the veteran's statements. 

Evidence added to the claims file since the RO's August 2002 
denial includes photocopies of service records, including a 
temporary duty order effective on or about August 5, 1968, 
showing the veteran's itinerary from Okinawa to Cam Ranh Bay, 
Republic of Vietnam, and return.  In addition, VA treatment 
records in 2003 and 2004 refer to treatment for diabetes.  
The report of a VA examination in May 2004 contains an 
assessment of diabetes mellitus, type II, "with confounding 
evidence of pancreatectomy secondary to pancreatic pseudocyst 
associated with alcoholism."  

Although this evidence is insufficient to grant the veteran's 
claim for service connection for diabetes mellitus, type II, 
claimed as due to herbicide exposure, it is sufficient to 
reopen it.  This evidence is new in that it was not 
previously before agency decision makers at the time of the 
August 2002 decision, and is not cumulative or duplicative of 
evidence previously considered.  The evidence is also 
material because there is now evidence of service in the 
Republic of Vietnam and medical evidence that the veteran has 
a current diagnosis of diabetes mellitus, type II; such 
evidence raises a reasonable possibility of substantiating 
the claim.   

Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the Board finds 
that additional development is required before it may enter a 
final determination on the underlying merits of this claim.  
This is discussed in the Remand below.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As 
the claim for service connection for diabetes mellitus, type 
II has been reopened, any defect in the notice or the duty to 
assist associated with reopening the claim would be harmless.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for diabetes 
mellitus, type II, claimed as due to herbicide exposure has 
been received, the appeal is granted.


REMAND

During the September 2006 hearing, the veteran submitted 
additional evidence that was unaccompanied by a waiver of 
initial RO review.  It has not been reviewed by the RO, nor 
has a supplemental statement of the case reflecting review of 
this evidence been issued by the RO.  It must be returned to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC).  
38 C.F.R. §§ 19.37, 20.1304 (2007); see also Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver). 

This will also give the veteran the opportunity to receive 
the notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Accordingly, the case is REMANDED to the RO via the AMC, for 
the following action:

1.  Send the veteran notice that complies 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Readjudicate the remanded claims with 
consideration of the newly submitted 
evidence.  If the any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond before returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


